POPE, Presiding Judge,
dissenting.
I do not agree with the majority that this case must be dismissed. Contrary to the majority’s view, I think we should look at the entire notice of appeal, not just the recitation, in deciding whether it is sufficient to invoke this Court’s jurisdiction. Viewing the notice from this vantage, we see that the notice contains both the lower court case number and the court which entered the judgment below. This information, combined with what we know from the record and the enumeration of errors, clearly discloses what judgment is being appealed, as well as the nature of the offenses and the sentence imposed. I would thus argue that this case is controlled by the Supreme Court’s decision in Brumby v. State, 264 Ga. 215, 217 (2) (443 SE2d 613) (1994), and that dismissal is not required. And I would also argue that since the notice of appeal, record and enumeration of errors provide us with all we need to know to decide the merits of this appeal, we need not go through the useless exercise of having the defendant’s attorney amend the notice of appeal simply to provide us with information we already have. The record and transcript appear to be complete, and briefs have been filed. All that *523remains to be done is for us to decide this case on its merits — as we are both permitted and required to do.